       Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 1 of 12

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
                               (Civil Division)

ALANNA WATKINS                                     *
813 Avanti Place                                   *
Landover, MD 20785                                 *
                                                   *
              Plaintiff,                           *
                                                   *
       V.                                          *       Civil Action No.
                                                   *
WASHINGTON METROPOLITAN                            *       Jury Demanded
AREA TRANSIT AUTHORITY                             *
600 Fifth Street, N.W.                             *
Washington, DC 20001                               *
                                                   *
               Defendant.                           *
                                    COMPLAINT

       COMES NOW Plaintiff Alanna Watkins, by and through her undersigned

counsel, and sues Defendant Washington Metropolitan Area Transit Authority

("WMATA" or "Defendant") and for cause of action states as follows:

                             NATURE OF THE CASE

       1.     Plaintiff Alanna Watkins ("Plaintiff ' or "Detective Watkins") brings this

civil action for relief from Defendant's discriminatory conduct in violation of Title VII

of the Civil Rights Act of 1964 ("Title VII"), as amended, 42 U.S.C. § 2000e, et seq.;

and the Civil Rights Act of 1991, 42 U.S.C. §1981a; for relief from discrimination

based on retaliation (prior protected EEO activity), and hostile work environment.

                            JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this complaint pursuant to 28 U.S.C. §

1331, as it asserts a claim that arises under laws of the United States, specifically the

Title VII. 28 U.S.C. § 1331; see also 28 U.S.C. § 1343.
       Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 2 of 12

       3.       Venue is appropriate and based on the fact that a substantial part of the

actions complained of are the result of actions and the employment practices of Defendant,

an Agency of the federal government that operates within the District of Columbia, and

occurred in the District of Columbia. 28 U.S.C. § 1391. Venue is further proper in this district

because there is no other district in which this action may otherwise be brought. Id.

                              EXHAUSTION OF REMEDIES

       4.       Plaintiff timely contacted the United States Equal Employment Opportunity

Commission ("EEOC") and filed a complaint against WMATA alleging violations of Title

VII, identified as EEOC Charge No. 570-2012-01340.

        5.      Plaintiff has exhausted all of her administrative remedies.

           6.   On or about April 1, 2013, Plaintiff timely submitted a Form 5 Charge to the

EEOC, and on or about January 2, 2014, she submitted and Amended Form 5 Charge.

           7.   The EEOC mailed Plaintiff a "Notice of Right to Sue," dated August 13,

2019, which provided her with 90-days from receipt of that notice to file her federal lawsuit.

           8.   Plaintiff hereby timely files this action within 90 days after receipt of the

EEOC's notice of the right to sue.

                                           PARTIES

           9.   Plaintiff is currently domiciled at 813 Avanti Place, Landover, Maryland

20785. Plaintiff is a resident of the Prince George's County, Maryland and a United States

citizen.

       10.      Defendant WMATA is an instrumentality created by Congress to operate a mass

transit system in the District of Columbia and the surrounding Metropolitan area and is

subject to suit for the negligent, discriminatory, wanton, willful or wrongful acts and/or

omissions of its employees or agents and is therefore are liable pursuant to the doctrine of

Respondeat Superior.

                                            FACTS

       11.      Plaintiff incorporates all information and allegations contained in the preceding
       Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 3 of 12
paragraphs as if fully set forth herein.

        12.    Beginning early 2012, Det. Watkins began repeatedly complaining through her

chain of command about her then supervisor Sergeant Muller’s discriminatory and denigrating

conduct, including calling her and other female detectives “bitches.”

        13.    Because of action was taken by WMATA, she submitted an Intake Questionnaire

with the EEOC and subsequently filed a formal Charge based upon gender discrimination a

hostile work environment.

        14.    Since complaining about the discriminatory treatment and hostile work

environment, Det. Watkins supervisors, including Chief Taborn, Lieutenant Boehm, Captain

Byrd, Sergeant Clayton, Captain Proctor, and Deputy Chief Campbell, have retaliated against

her.

        15.    Despite performing her duties at an acceptable level, Det.

W a t k i n s w a s unjustly demoted on or around December 2, 2012.

        16.    Upon i nform ati on and bel ief, ot her si mi l arl y s i tuat ed emplo yees

wh o h ad the s am e perform ance as Det . W at ki ns , who di d not have pri or EEO

act ivit y were n ot d em ot ed.

        17.    On or around December 13, 2012, she was charged with dereliction.

        18.    Upon information and belief no other employees who have committed the same

act(s) as Det. Watkins, and who had no EEO activity, were charged with dereliction of duty.

        19.    On or around December 13, 2012, Det. Watkins was placed on a corrective

action plan by Lt. Boehm.

        20.    Upon information and belief, similarly situated employees with the same

performance as Det. Watkins, but had no EEO activity, were not placed on a corrective action

plan.

        21.    On or around May 28, 2013, she was charged with dereliction, twice.

        22.    Upon information and belief, no other similarly situated employees who have

committed the same act(s) as Det. Watkins, and who had no EEO activity, were charged with

dereliction of duty.
        Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 4 of 12
        23.  On or around May 2013, Det. Watkins was placed on a one-day suspension.

        24.    Upon information and belief, no other similarly situated employees who have

committed the same act(s) as Det. Watkins, and who had not EEO activity, were placed on

suspension.

        25.    On or around June 2013, S g t . C l a y t o n r e a s s i g n e d o n e o f Det. Watkins

cases to a coworker who had no known EEO activity.

        26.    Upon information and belief no other similarly situated employees, with no EEO

activity, have had their cases reassigned.

        27.    On or around June 2013, Det. Watkins learned through a conversation with a

coworker of the option to work alternative work hours, of which her coworkers (no known EEO

activity) were informed in April 2013.

        28.    On or around July 5, 2013, Det. Watkins’ submission for outside employment was

delayed.

        29.    Upon information ad belief no other similarly situated

emplo yees with no EEO activit y, had their submissions for outside

emplo yment dela yed.

        30.    In July 2013, Det. Watkins was provided an undeserved low performance

evaluation ("2").

        31.    Upon information and belief, no other similarly situated employee(s) with no

EEO activity who had the same or worse performance, was/were given a low performance

evaluation.

        32.    On or around August 2013, Det. Watkins’ approved request to work outside

employment was rescinded.

        33.    Upon     i nform ati on       and   beli ef,   no    ot her   s imi l arl y   s itu at ed

em pl o yees wi th no EEO acti vi t y had t hei r work request t o work outs ide

em pl o ym ent res ci nded .

        34.    Det ect ive W at ki ns had h e r leave bank audited, which resulted in an

incorrect reporting of her leave usage.
         Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 5 of 12
         35.  Upon information and belief, no other similarly situated employee had leave

 requests audited resulting in incorrect reporting of the employee’s leave usage.

         36.    On November 27, 2013, Detective Watkins was charged with dereliction.

         37.    Upon information and belief no other similarly situated employees who have

 committed the same act(s) as Det. Watkins, and who had no EEO activity, were charged with

 dereliction of duty.

         38.    Det. Watkins was constructively discharged from her position based on the hostile

 work environment to which she was subjected.

                                      CAUSES OF ACTION

                                          COUNT ONE
                   Title VII of the Civil Rights Act of 1964, as amended, 42
                                    U.S.C. §§ 2000e, et seq.
                                  (Hostile Work Environment)

         39.    Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

        40.     As a result of Plaintiff's protected status and participation in protected activity,

 Plaintiff's supervisors routinely humiliated Plaintiff and engaged in persistent pattern of severe

 and pervasive harassment as set forth herein, which created a hostile and offensive workplace

 environment in violation of Title VII.

        41.     Plaintiff was regularly and continually subjected to harassing conduct that

 alleged throughout this Complaint, which created a hostile and abusive work environment.

        42.     Plaintiff believes that she was subjected to a hostile work environment based

 on her protected activity.

         43.    Defendant's unlawful conduct was unwelcome.

        44.     Defendant's deliberate conduct of the adverse actions referred to throughout

 this Complaint created a hostile and abusive work environment.

        45.     Plaintiff was subjected to harassment because of her EEO activity, and it

 unreasonably interfered and affected a term, condition, or privilege of Plaintiff's employment.

        46.     Defendant knew or should have known of the harassment. Defendant failed to
       Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 6 of 12
adequately investigate the harassment and took no effective, immediate or remedial action.

Despite Plaintiff's complaints, the harassment continued unabated and increased over time.

           47.   By failing to take appropriate and effective remedial action against Plaintiff's

supervisors, Defendant acted with malice or with reckless or callous indifference to Plaintiff's

complaints.

           48.   Defendant is directly liable for the discriminatory acts or omissions of its

agents, servants and employees while acting within the course and scope of their

employment, under the theory of Respondeat Superior.

           49.   As a direct and proximate cause of Defendant's conduct alleged throughout

this Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary

damages - including but not limited to past and future loss of income, benefits, promotion

and promotional opportunities, career opportunities, medical expenses and costs - and is

entitled to all available legal and equitable remedies.

       50.       Plaintiff was humiliated, embarrassed and made to endure a great amount of

pain and suffering, and her injury is permanent in nature. Further, Defendant's treatment and

actions were ongoing.

       51.       Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated with Plaintiff contributing in any way

thereto.

       WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

                     • Award compensatory damages              in   excess    Two    Hundred
                       Thousand Dollars ($200,000.00);

                     • Damages and equitable relief for all harm Plaintiff has sustained as a
                       result of Defendant's unlawful conduct including for loss of
                       promotional potential, reputation, lost wages, lost job benefits she
                       would have received but for Defendant's unlawful conduct;

                     • Award medical costs and expenses incurred as a result of
                       Defendant's unlawful conduct;

                     • Award reasonable attorney fees, costs, and expenses incurred for
                       this action;

                     •   Order Defendant to institute a policy and procedure to be
         Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 7 of 12
                     implemented against discrimination;

                    • Equal Employment Opportunity training for Defendant and the
                      supervisory officials at issue herein;

                    • Supervisory training for the supervisors at issue herein;

                    • Award equitable, declaratory, and injunctive relief; and

                    i. Award such other and further relief as this Honorable Court deems
                       just and proper.

                                      COUNT TWO
                  Title VII of the Civil Rights Act of 1964, as amended,
                                 42 U.S.C. §§ 2000e, et seq.
                                       (Retaliation)

        52.     Plaintiff incorporates all information and allegations contained in the preceding

 paragraphs as if fully set forth herein.

        53.     Plaintiff regularly complained to her supervisor and throughout her chain of

 command regarding the discriminatory and retaliatory treatment and hostile work environment

 that she was experiencing.

        54.     Soon after complaining, Plaintiff was subjected to adverse actions alleged

 throughout this Complaint.

        55.     Defendant subjected Plaintiff to the aforementioned adverse employment

 actions because of her participation and opposition to the unlawful and discriminatory

 employment practices of Defendant in violation of Title VII.

        56.     Defendant, including Plaintiff's supervisors, knew of Plaintiff's engagement

in protected activity prior to engaging in the aforementioned adverse actions when they

were informed by Plaintiff.

         57.   The adverse retaliatory actions to which Plaintiff has been subjected are a

direct result of Plaintiff having previously engaged in protected EEO activity.

        58.     Plaintiff 's prior protected activity was a determining factor in Defendant's

 unlawful conduct toward Plaintiff.

        59.     Plaintiff 's prior protected activity was a motivating factor in Defendant's

 unlawful conduct toward Plaintiff.
         Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 8 of 12
         60.  Similarly situated employees (no known prior EEO activity) were not

 subjected to the same, similar or any adverse treatment.

         61.    The adverse treatment that Plaintiff was being subjected to by Defendant

 was obvious to her co-workers who could and did observe the distress that it caused

 Plaintiff.

         62.    Defendant's unlawful conduct has created a climate of fear and intimidation

 for Plaintiff and other employees, which creates a chilling effect in violation of Title VII.

         63.    The reasons proffered by Defendant for its unlawful conduct are pretextual

 and Defendant cannot further offer any legitimate reason for its unlawful conduct.

         64.    Defendant's unlawful conduct negatively impacted the terms, conditions and

 privileges of Plaintiff 's employment.

        65.     Defendant's retaliatory conduct has been intentional, deliberate, willful,

malicious, reckless and in callous disregard of the rights of Plaintiff because of her participation

and opposition to Defendant's discriminatory conduct.

         66.    By failing to take appropriate and effective remedial action against Plaintiff's

 supervisors, Defendant acted with malice or with reckless or callous indifference to Plaintiff 's

 complaints.

         67.    Defendant is directly liable for the discriminatory acts or omissions of its

 agents, servants and employees while acting within the course and scope of their employment,

 under the theory of Respondeat Superior.

         68.    As a direct and proximate cause of Defendant's conduct alleged throughout

 this Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary

 damages - including but not limited to past and future loss of income, benefits, promotion

 and promotional opportunities, career opportunities, medical expenses and costs - and is

 entitled to all available legal and equitable remedies.

         69.    Plaintiff was humiliated, embarrassed and made to endure a great amount of

 pain and suffering, and her injury is permanent in nature. Further, Defendant's treatment and
        Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 9 of 12
actions were ongoing.

           70.   Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated with Plaintiff contributing in any way

thereto.

         WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

     •      Award compensatory damages in excess Two Hundred Thousand Dollars
            ($200,000.00);

                     • Damages and equitable relief for all harm Plaintiff has sustained as a
                       result of Defendant's unlawful conduct including for loss of
                       promotional potential, reputation, lost wages, lost job benefits she
                       would have received but for Defendant's unlawful conduct;

                     • Award medical costs and expenses incurred as a result of
                       Defendant's u nlawful conduct;

                     • Award reasonable attorney fees, costs, and expenses incurred for
                       this action;

                     • Order Defendant to institute a policy and procedure to be
                       implemented against discrimination;

                     • Equal Employment Opportunity training for Defendant and the
                       supervisory officials at issue herein;

                     • Supervisory training for the supervisors at issue herein;

                     • Award equitable, declaratory, and injunctive relief; and


                     i. Award such other and further relief as this Honorable Court deems
                        just and proper


                                         COUNT THREE
                                         Equitable Relief

           71.   Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or

allegations contained within the preceding paragraphs, as fully set forth herein.

           72.   Because of the actions alleged herein, the continued employment of the

supervisors at issue herein without training in equal employment opportunity law, rules and

regulations, present clear and present dangers to the employees of Defendant and could result

in further illegal actions on the party of Defendant, by and through its agents, servants and

employees.
        Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 10 of 12
        WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

                •       Order the Defendant institute a policy and procedure to be
                        implemented against discrimination;

                •       Equal Employment Opportunity training for Defendant and
                        the supervisory officials at issue herein;

                •       Supervisory training for the supervisors at issue herein; and

                •       Such other and further relief as this Court deems just and proper.

                                        COUNT FOUR
                                    (Constructive Discharge)

        73.    Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or allegations

contained within the preceding paragraphs, as fully set forth herein.

       74.     Defendant deliberately and intentionally created a work environment that was

hostile to employees, including Plaintiff, who asserted their EEO rights.

       75.     Defendant’s aforementioned deliberate and unlawful discriminatory and retaliatory

conduct, which includes, but is not limited to demoting her, denying her overtime, denying her

leave request, issuing derelictions against her hampering her ability to be promoted.

       76.     Plaintiff did not leave her employment with the Defendant of her own accord.

       77.     Under the working conditions mentioned in this Complaint that Plaintiff

experienced, a reasonable person would have been compelled to resign.

       78.     Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless

and in callous disregard of the rights of Plaintiff because of her participation and opposition to

Defendant’s discriminatory conduct.

       79.     Defendant is directly liable for the discriminatory acts or omissions of its respective

agents, servants and employees while acting within the course and scope of their employment,

under the theory of Respondeat Superior.

       80.     As a direct and proximate cause of Defendant’s conduct alleged in this Complaint,

Plaintiff suffered and continues for suffer from harm, injury and monetary damages – including but

not limited to past and future loss of income, benefits, promotion and promotional opportunities,

career opportunities, expenses and costs – and is entitled to all available legal and equitable

remedies.
        Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 11 of 12
       81.   Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature. Defendant’s treatment and actions were

ongoing.

       82.     Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated without Plaintiff contributing in any way

thereto.

WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

               a.    Award compensatory damages in excess of Two Hundred Thousand Dollars

                     ($200,000.00);

               b.    Damages and equitable relief for all harm Plaintiff has sustained as a result of

                     Defendant’s unlawful conduct including for loss of promotional potential,

                     reputation, lost wages, lost job benefits he would have received but for

                     Defendant’s unlawful conduct;

               c.    Award reasonable attorney fees, costs and expenses incurred for this action;

               d.    Declaratory and injunctive relief;

               e.    Order the Defendant to institute a policy and procedure to be implemented

                     against discrimination;

               f.    Equal Employment Opportunity training for Defendant and the supervisory

                     officials at issue herein;

               g.    Supervisory training for the supervisors at issue herein; and
       Case 1:19-cv-03478 Document 1 Filed 11/18/19 Page 12 of 12
            h.   Such other and further relief as this Court deems just and proper.

                                          JURY
                                         DEMAND

        83.     Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all

issues so triable.



                                                 By: /s/Donna Williams Rucker
                                                    DONNA WILLIAMS RUCKER
                                                    (D.C. Bar 446713)
                                                    Tully Rinckey PLLC
                                                    2001 L St. NW, STE. 920
                                                    Washington, DC 20036
                                                    Office: (202) 787-1900
                                                    Facsimile: (202) 640-2059
                                                    Email: drucker@ fedattorney.com


November 18, 2019                                    Counsel for Plaintiff
